Citation Nr: 1621565	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-22 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1973.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision which denied service connection for hearing loss and an August 2008 decision which denied service connection for post-traumatic stress disorder (PTSD).  In a July 2010 rating decision a Decision Review Officer (DRO) granted service connection for (PTSD) and assigned a 30 percent rating, effective April 15, 2008.

In December 2015, a hearing was held before the undersigned as to the issues of PTSD and hearing loss.  A transcript of the hearing is associated with the Veteran's record.  At the hearing the Veteran granted a waiver of RO initial consideration of evidence submitted during or subsequent to the hearing.  See 38 C.F.R. § 20.1304.  From the date of the hearing, the record was held open for 90 days in order to allow for the submission of additional evidence for consideration.  Additional information was submitted in December 2015.

The issue of service connection for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDING OF FACT

Hearing loss is not shown to have had its onset during service; was not manifested to a compensable degree within one year following the Veteran's separation from service; and hearing loss disability is not shown to be related to an injury, disease, or event in service.

CONCLUSION OF LAW

Service connection for hearing loss of the left ear is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A March 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate. 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  VA has obtained the Veteran's service treatment records (STR's) and VA and private treatment records.  The Veteran was afforded a VA examination in May 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in December 2015, the undersigned explained what was needed to substantiate the claim of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria

The Veteran contends that he incurred bilateral hearing loss in service during his tour of duty with the U.S. Army.  He claims that he was constantly exposed to "all types of small arms fire, RPG rocket attacks, artillery, gunships, and bombardments" that caused the hearing loss.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (SNHL) (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is true that VA does not consider normal hearing in service to stand as an absolute bar to a finding of service connection.  As provided by law, service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the military service, establishes that the disease was incurred during the military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  See also Hensley, supra.

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a disability for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

The Veteran's DD-214 reflects that his military occupational specialty (MOS) was water craft operator.  The Veteran's STR's are silent for any complaints, treatment, or diagnoses of hearing loss.

His service treatment records (STRs) show that on a service entrance examination in May 1971, puretone thresholds in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz were: 25, 35, 30, N/A and 10, respectively, for the right ear; and 25, 35, 10, N/A and 10, respectively, for the left ear.  On clinical evaluation, the ears were normal with normal hearing.

On a April 1973 service separation examination, puretone thresholds in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz were: 30, 20, 20, N/A and 0, respectively, for the right ear; and 30, 20, 15, N/A and 0, respectively, for the left ear.  In a report of medical history dated in April 1973, the Veteran indicated that his health has been "good health."

In view of the foregoing, on the basis of the STRs alone, the claimed hearing loss disability was not affirmatively shown to have been present in service.  That is, the STRs do not show a hearing loss disability in either ear, for VA purposes as defined in 38 C.F.R. § 3.385.  Thus, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.
The Veteran is competent to describe bilateral hearing loss even though the symptoms were not recorded during service.  However, as the service treatment records lack the documentation of the combination of manifestations sufficient to identify hearing loss and sufficient observation to establish chronicity during service and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  As will be explained, there is not continuity of symptomatology after service to support the Veteran's claims.

The Veteran was separated from service in 1973.  There are no records within a year of service separation reflecting complaints, findings, treatment, or diagnosis of hearing loss.  In fact, it was not until July 2009 that he filed a specific claim of service connection for hearing loss.  Six years earlier in August 2003, he filed an initial claim with regard to various other ailments, but did not mention hearing difficulties at that time.

During a May 2010 VA examination, the Veteran reported being diagnosed with hearing loss and stated that the condition has existed since 1973.  The Veteran indicated that he was exposed to gunfire, bombs, and shells.  The Veteran described the symptoms as having to rely on lip reading during conversations and difficulty hearing the television, and the radio. 

During the examination, the Veteran reported that during military service, he fired weapons with both hands and did not use any hearing protection.  After military service, the Veteran stated that he worked in a warehouse for 36 years with hearing protection.  The Veteran stated that he has no family history of ear disease, no previous history of ear disease, no history of head trauma, and no history of ear trauma. 

After an audiometry examination was conducted, the VA examiner diagnosed the Veteran with bilateral hearing loss and stated that the subjective factors that led to the diagnosis were that the Veteran has to rely on lip reading.  He further stated that the objective factors were the audiological results that show sensorineural hearing loss in both ears.  Thus, the medical records in the file show that the initial documentation of a hearing loss disability (under VA standards) was on VA examination in May 2010.  The Veteran has not furnished any evidence of documented hearing loss prior to that date.  

With regard to continuity of symptomatology, the Board acknowledges the Veteran's statements that he has experienced hearing loss since service.  The Veteran is competent to describe symptoms of hearing loss during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  

Further, the Board finds that the Veteran's statements as to continuity of symptomatology are less than credible.  Significantly, although the Veteran now reports hearing loss since service, the service treatment records do not document any hearing loss.  The Board notes that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Additionally, he reported he was in good health at the time of examination for separation from service; hearing loss at separation was not disabling (for VA purposes); and there was no clinical abnormality of the ears at that time.  There is no documented complaint or reported diagnosis of hearing loss until 2009, many years after the Veteran's separation from service.  The passage of time between the Veteran's discharge and an initial diagnosis is one factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim, just not the only or sole factor).  The Veteran's first complaints of hearing loss disability related to service was made contemporaneous with his 2009 claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).

Further, the initial documentation of hearing loss disability under VA standards, coming more than 37 years after service separation, is well beyond the one year presumptive period for sensioneural hearing loss  as a chronic disease (organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for bilateral hearing loss as a chronic disease on a presumptive basis is not warranted.

The Board turns to the question of whether service connection for right and left ear hearing loss may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  Significantly, the only medical opinion addressing the probability of a medical relationship between the Veteran's hearing loss disability and service weighs against the claim.  The Board finds probative and persuasive the findings of the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship, explaining the reasons why.  See Id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  

Upon review of the Veteran's medical history, to include the May 1971 entrance examination and the April 1973 separation examination, the VA examiner in May 2010 opined that the Veteran's current hearing loss was not related to, or caused by, his military service.  The examiner considered the Veteran's DD-214 form and noted the Veteran's dates of service and rifle marksman badge.  The examiner also considered an audiogram from a report of medical history completed at "AFEES Houston on April 2, 1971 and an audiogram from a report of medical examination completed by J.W. Wolf on April 2, 1973."  After review of the evidence, the examiner opined that the Veteran's current hearing loss is less likely than not due to noise exposure in service because the Veteran's hearing remained normal, without significant threshold shift, from enlistment to discharge. 

Thus, the medical opinion that addresses the issue of whether the Veteran's current hearing loss may be related to his period of service is unfavorable to the claim as they discount an etiologic link.  Moreover, it is not contradicted or opposed by any other medical opinions. 

The Board notes that the Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking a current disability to a disease or injury in service.  Although he is competent to describe hearing difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss disability (as defined) is not a condition found under case law to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition; or the layperson is reporting a contemporaneous medical diagnosis; or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history and symptomatology and audiometric testing as required under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that a layperson is competent to identify.  Where, as here, the determinative question involves a nexus or causation (where a lay assertion on medical causation is not competent evidence), competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a layperson, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation. 

For these reasons, the Board finds the Veteran's statements as to nexus are not competent evidence to substantiate that his current bilateral hearing loss either had onset during service or is related to an injury, disease, or event in service. 

The Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.  Thus, while mindful of the benefit-of-the-doubt doctrine, the Board finds that rule is not for application and that the compensation sought on appeal for sensorineural hearing loss must be denied.  38 U.S.C.A. § 5107 (West 2014). 


ORDER

Service connection for bilateral hearing loss disability is denied.



REMAND

With respect to the Veteran's claim seeking an increased initial rating for PTSD, the Board notes that the most recent VA examination evaluating that disability was conducted in June 2007.  The Board notes that the Veteran has been receiving treatment for his PTSD.  However, there has been no formal evaluation of his symptoms in almost nine years.

During a December 2015 hearing before the undersigned, the Veteran alleged that his PTSD was becoming worse.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, over nine years have passed since the last VA examination for PTSD, during which time the Veteran asserts his PTSD symptoms have worsened.  Under the circumstances, the Board finds that another VA examination is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, please obtain updated records of all VA and non-VA evaluations and treatment the Veteran has received for his PTSD.

2. Then, the AOJ should arrange for the Veteran to be examined by an appropriate medical provider to determine the current severity of his service-connected PTSD.  Based on an examination of the Veteran, review of the record, and any tests or studies indicated, the examiner should note all pertinent symptoms and features of the Veteran's PTSD, and indicate the level of occupational and social impairment produced. 

All opinions must include a complete rationale.

3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


